Citation Nr: 1143348	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-19 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, with circulatory problems of the upper and lower extremities, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1958 to February 1961.  He served in the Maine Army National Guard from September 1976 to July 1992 on several periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In March 2011, the Board remanded the Veteran's appeal for additional development, to include obtaining service treatment and personnel records and according him a VA examination.  Following completion of the requested actions, as well as a continued denial of the Veteran's claim, his appeal was returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during any period of service, including service in Gagetown, Canada.

2.  Diabetes mellitus, type II, was first shown more than three decades after the Veteran's active duty and approximately three years after his last period of ACDUTRA and has not been found by competent evidence to be related in any way to any period of service. 

3.  Peripheral vascular disease of the lower extremities has been found to be the result of the Veteran's nonservice-connected diabetes mellitus.  



CONCLUSION OF LAW

Service connection of diabetes mellitus, type II, with circulatory problems of the upper and lower extremities, was not incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


	REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in December 2005 complied with VA's duty to notify the Veteran with regards to the service connection issue addressed herein.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  

A July 2006 post-adjudication letter provided the Veteran with notice of the criteria for assigning disability ratings and effective dates.  While this notice was not provided prior to the initial adjudication, the Veteran has had the opportunity to submit additional argument and evidence, and to participate meaningfully in the adjudication process.  The agency of original jurisdiction (AOJ) subsequently readjudicated the claim, most recently in September 2011, when it issued a supplemental statement of the case.  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service, VA, and private treatment records; afforded the Veteran a physical examination; and provided him the opportunity to give testimony at a hearing (which he declined).  The VA examination is adequate for adjudication purposes.  The May 2011 examiner provided an opinion on the etiology of the Veteran's diabetes and secondary conditions based on examination of the Veteran, his reported history, and a review of the claims file.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  See 38 C.F.R. § 3.159(c)(2).

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 
To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999) & Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In addition to a disability incurred in or aggravated by active duty, service connection may be granted when the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty during a period of active duty for training (ACDUTRA) or when the individual became disabled or died from an injury incurred or aggravated in line of duty during a period of inactive duty training (INACDUTRA).  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  Therefore, consideration of 38 C.F.R. 
§§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the Veteran's periods of ACDUTRA is not appropriate. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Here, the Veteran contends that he was first diagnosed with diabetes "+/- 1991."  See October 2005 VA Form 21-526.  However, STRs from the Veteran's various periods of service are negative for a diagnosis of diabetes or even a pre-diabetic glucose intolerance condition.  

Furthermore, the first reference to diabetes is a private post-service medical record dated in February 1995.  At that time, the Veteran stated that he had been diagnosed with glycosuria by way of urinalysis during a civilian pre-employment physical the previous day.  His blood sugar during examination was 148.  The doctor diagnosed hyperglycemia and stated that "diet and exercise will control the situation at this time."  In an addendum, however, the doctor noted that this was a new diagnosis of diabetes.  Subsequent private treatment records dated from March 1995 to February 1996 contain a diagnosis of glucose intolerance and note that the Veteran was following a diabetic diet.

A December 1998 VA treatment record shows that the Veteran gave a history of borderline diabetes.  The clinician diagnosed diabetes.  In April 2000, the Veteran's blood sugar was 195.  The clinician explained to the Veteran that he was diabetic.  The Veteran stated that he had not been monitoring his blood sugar because he thought he was "only borderline."  The clinician diagnosed "diabetes mellitus, not borderline."

A December 2001 private treatment record shows that Veteran reported having been treated for diabetes since 1996.

As instructed by the March 2011 remand, the Veteran was accorded a VA diabetes examination in May 2011.  At that time, the Veteran gave a date of onset of his diabetes as 1995.  The examiner reviewed the claims file and noted the February 1995 finding of elevated blood sugar.  The examiner opined that the Veteran's diabetes is "not as likely as not" related to service.  The examiner explained that there is no evidence that the Veteran's diabetes was diagnosed during his service.  In support of this conclusion, the examiner noted that available STRs showed normal glucose levels.  

Based on this evidentiary posture, the Board concludes that service connection for diabetes mellitus, and its resulting conditions, is not warranted.  Borderline diabetes was first shown in February 1995 at the earliest.  The Veteran's period of active was from September 1958 to February 1961, and his last period of ACDUTRA was from June 13, 1992 to June 27, 1992.  Clearly, therefore, at the earliest, the Veteran was found to be borderline diabetic three years after his last period of ACDUTRA and 34 years after his period of active duty.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of the claimed condition).  

Moreover, there is no medical evidence of record, including objective medical opinions, relating the Veteran's diabetes to his military service.  In this regard, the Board acknowledges that the Veteran contends that he was exposed to herbicides while performing National Guard duty in Gagetown, Canada from September 1976 to July 1992.  Specifically, he contends that he had ACDUTRA at Gagetown approximately 14 times during this time period and that his military occupational specialty (MOS) placed him out on the range or in the field areas that had been chemically treated to suppress the brush.  

Service records confirm that the Veteran's unit was in fact stationed at Gagetown several times during the applicable time period.  

The Veteran's MOS while serving in the National Guard was that of a field artillery surveyor and machinist.  

However, Technical Report 114, Field Evaluation of Desiccants and Herbicide Mixtures as Rapid Defoliants, verifies that basic desiccants including Agent Orange, Agent Blue, and other agents were tested at Base Gagetown, New Brunswick , Canada during the period of December 1966 through October 1967.  See October 2006 Reply from the United States Army and Joint Services Records Research Center (JSRRC) (formerly the United States Armed Services Center for Unit Records Research (CURR)).  Significantly, this report does not indicate that herbicides were used or stored at Gagetown during any other periods, including when the Veteran was stationed there between September 1976 and July 1992.  In fact, the Veteran's service at this location occurred nearly 10 years after the time period that herbicides were tested there.  [The claims file contains no evidence, nor does the Veteran contend, that he was exposed to herbicides during any other period of service.]  

Importantly, the May 2011 VA examiner opined that the Veteran's diabetes mellitus was not related to his service.  In support of this conclusion, the examiner noted that the Veteran's glucose levels were normal during service.  

In this regard, the Board acknowledges that the Veteran has submitted articles noting the use of herbicides in Gagetown, Canada.  The submissions provide medical information that is general in nature and does not address the specific facts of the Veteran's claim before the Board.  They were also not submitted in conjunction with a medical professional's opinion indicating a positive causative relationship between the Veteran's diabetes and his service.  See Sacks v. West, 11 Vet. App. 314 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships). 
In addition, the Veteran has submitted a buddy statement dated in January 2006 which indicates that the Veteran was "probably" exposed to Agent Orange during his annual training periods in Gagetown since he spent most of his time in the field working as a surveyor.  While the Veteran and his friend genuinely believe that he was exposed to herbicides in service, as laypersons, lacking in medical training and expertise, they cannot provide a competent opinion on a matter as complex as the etiology of the Veteran's diabetes and their views are of no probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The service personnel records, which illustrate that the Veteran did not first arrive at Gagetown until nearly 10 years after herbicides were last used there, outweigh this lay evidence.  

In sum, the claims folder contains no competent and credible evidence reflecting the Veteran's actual exposure to herbicides or a relationship between his diabetes and his active duty, including elevated glucose levels during such service.  [In this regard, the Board also notes that the May 2011 VA examiner found peripheral vascular disease of the Veteran's lower extremities.  However, as the examiner determined that this condition was the result of the Veteran's nonservice-connected diabetes mellitus, service connection for such a condition cannot be awarded.]  

The weight of the evidence is against this service connection claim; there is no doubt to be resolved.  Service connection for type II diabetes mellitus, with circulatory problems of the extremities, is not warranted. 


ORDER

Service connection for diabetes mellitus, type II, with circulatory problems of the upper and lower extremities, to include as secondary to exposure to herbicides, is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


